          Case 1:20-cv-00014-SAB Document 15 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11       VICENTE GARCIA,                                       Case No. 1:20-cv-00014-SAB (PC)
12                          Plaintiff,                         ORDER REQUIRING REMOTE
                                                               APPEARANCES AT SETTLEMENT
13             v.                                              CONFERENCE AND RESETTING TIME
14       SWAIN, et al.,
                                                               Date: August 17, 2020
15                          Defendants.                        Time: 11:30 a.m.

16

17            A settlement conference in this matter is currently scheduled on August 17, 2020, at 9:30

18   a.m. before the undersigned.1 In light of the coronavirus (COVID-19) outbreak and the evolving

19   coronavirus protocols, the Court finds that the parties shall appear remotely via the Zoom

20   videoconferencing application. The settlement conference will also be reset for 11:30 a.m. but

21   will still be held on August 17, 2020.

22            Plaintiff is informed that he may appear by video, if he has access to a device with an

23   internet connection and a web camera. If Plaintiff does not have access to such a device, he may

24   appear by telephone. Counsel for Defendants shall appear by video, via the Zoom application.

25            Counsel for Defendants shall contact Courtroom Deputy, Esther Valdez, at (559) 499-

26   5788 or evaldez@caed.uscourts.gov for the video and dial-in information, including any

27   1
      The Court notes that the deadline for Defendants to file a Notice of Opt-Out and Request to Vacate Settlement
     Conference is July 30, 2020. (ECF No. 21.) If Defendants decide to opt out of the settlement conference, defense
28   counsel will also be relieved of their obligations under this order.
                                                               1
       Case 1:20-cv-00014-SAB Document 15 Filed 07/23/20 Page 2 of 2

 1   necessary passcodes, for all parties. Counsel for Defendants shall then provide the appropriate

 2   contact information to the Plaintiff (both Zoom video information and Zoom dial-in information)

 3   by private communication to facilitate Plaintiff’s remote appearance. Plaintiff may also contact

 4   the Courtroom Deputy directly to obtain the necessary video and dial-in information.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     July 23, 2020                             /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
